Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 8/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DOUBLE PATENTING
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of co-pending Application No. 16/550,343. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact 16/550,343 claims are identical to this application, no claim tabulation is provided. 
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 8-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subjected matter.  The examiner has reviewed the claim 8 content but notes that nowhere in the specification is the “computer program product” defined to preclude the inclusion of transitory subject matter. "The broadest reasonable interpretation of a claim drawn to a computer program product typically covers forms of non-transitory tangible media and transitory propagating signal per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  when the broadest reasonable interpretation of a claims covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter"(emphasis added).  That is, when a specification is silent about a claimed "computer program product ", given the broadest reasonable interpretation, we should treat that as covers both non-transitory tangible media and transitory media (e.g., signal per se), and the claimed computer program product should be rejected under 35 USC 101. In this case, the instant specification is silent about the claimed “computer program product" defined to preclude the inclusion of transitory subject matter.  Given the broadest reasonable interpretation, "computer program product” covers 8 is rejected under 35 USC 101. Claims 9-14 dependent on claim 8 are rejected for the same reasons. 
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Fuller III et al. (U.S. Publication 2006/0156294) in view of Jaramillo et al. (U.S. Patent 7,984,375)
As to claims 1, 8 & 15, Fuller discloses a method to ensure that components in a complex system are correctly connected together, the method comprising: capturing a visual image of a system comprising a plurality of components connected together with cables (502, Fig. 5 & [0142-0150] discloses receiving information regarding a configuration diagram may be received, where the configuration diagram represents a first system.  For example, as described above, the configuration diagram may comprise a plurality of nodes representing components or resources in the first system, and optionally interconnections representing physical and/or data coupling between the components or resources…See Figs. 4-5 See [0158] wherein physical connectivity components consist of “cables”); analyzing the visual image to determine connections between the components (506, Fig. 5 & [0152-0170] discloses the differences between the actual and configuration diagram…it is submitted to connection between components difference is being found which means they are present.); notifying a user of the (508, Fig. 5 & [0178] discloses displaying the differences between the first and second configurations).
Fuller is silent to building a current model that represents entities in a broader layout; comparing the current model to a previous model to find differences between the current model and the previous model.
However, Jaramillo discloses building a current model that represents entities in a broader layout (301, Fig. 3 & Col. 6 Lines 14-57 discloses creating a new base model of an edited application); comparing the current model to a previous model to find differences between the current model and the previous model (303, Fig. 3 & Col. 6 Lines 14-57 discloses checking for an equivalency between the new model and previously presented model).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fuller’s disclosure to include the above limitations in order to maintain organization in the presence of modifications creating domino effects amongst other components. (See Background and Brief Summary)
As to claims 2, 9 & 16, Fuller in view of Jaramillo discloses everything as disclosed in claims 1, 8 & 15 respectively. In addition, Fuller discloses wherein the previous model reflects a connective state of the system prior to the current model.  (303, Fig. 3 & Col. 6 Lines 14-57 discloses checking for an equivalency between the new model and previously presented model)
As to claims 3, 10 & 17, Fuller in view of Jaramillo discloses everything as disclosed in claims 1, 8 & 15 respectively. In addition, Fuller discloses wherein the previous model reflects a connective state of a default or ideal system. (See Configuration Diagram or Desired System (i.e. ideal), Abstract, [0002, 0004, 0007])
4, 11 & 18, Fuller in view of Jaramillo discloses everything as disclosed in claims 1, 8 & 15 respectively. In addition, Fuller discloses wherein analyzing the visual image comprises identifying the cables that are utilized between the components. (See Figs. 4)
As to claims 7, 14 & 20, Fuller in view of Jaramillo discloses everything as disclosed in claims 1, 8 & 15 respectively. In addition, Fuller discloses wherein notifying the user comprises notifying the user of incorrect connections between the components. (508, Fig. 5 & [0178] discloses displaying the differences between the first and second configurations).
Claims 5-6, 12-13 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller III et al. (U.S. Publication 2006/0156294) in view of Jaramillo et al. (U.S. Patent 7,984,375) as disclosed above, further in view of Harper et al. (U.S. Publication 2018/0247123)
As to claims 5, 12 & 19, Fuller in view of Jaramillo discloses everything as disclosed in claims 1, 8 & 15 respectively but is silent to wherein analyzing the visual image comprises identifying ports and components that are utilized on the components.
However, Harper’s [0039-0065] & Fig. 1-7 discloses wherein analyzing the visual image comprises identifying ports and components that are utilized on the components.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shahabudeen’s disclosure to include the above limitations in order to provide users guidance in installing complex connections. 
As to claims 6 & 13, Fuller in view of Jaramillo discloses everything as disclosed in claims 1, 8 & 15 respectively but is silent to wherein analyzing the visual image comprises identifying the components.
However, Harper’s [0039-0065] & Fig. 1-7 discloses wherein analyzing the visual image comprises identifying the components.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shahabudeen’s disclosure to include the above limitations in order to provide users guidance in installing complex connections. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661